John W. Sweeny, J.
Application has been made to the court for leave to file a separation agreement mmc pro tunc as of October 24,1968.
The affidavits before the court indicate that a separation agreement duly acknowledged was entered into between applicant and his wife on October 21, 1968.
Both parties understood that the agreement was to be filed pursuant to section 170 of the Domestic Relations Law by their respective attorneys but neither attorney attended to this matter. A letter is submitted in behalf of applicant’s wife stating that she would have no objections to such an order.
Although authority for such a directive is scarce, the court in Matter of Leslie (Goodman), N. Y. L. J., Aug. 25, 1970, p. 2, col. 2 allowed a similar application where it appeared that neither party would be prejudiced by the late filing of the agreement.
Finding no such prejudice in the instant ease and in light of the purposes and spirit of section 170 of the Domestic Relations Law, the application is hereby granted.